Exhibit 10.1

WAIVER TO CREDIT AGREEMENT

This WAIVER TO CREDIT AGREEMENT (this “Waiver”) is entered into as of March 31,
2011, by and among (1) DMLP, LTD., a Bahamas international business company
(“DMLP”), (2) TRANSATLANTIC EXPLORATION MEDITERRANEAN INTERNATIONAL PTY. LTD.
(ABN 35 121 104 167), an Australian proprietary company (“TEMI”), (3) TALON
EXPLORATION, LTD., a corporation duly organized and validly existing under the
laws of Bahamas (“Talon”), (4) TRANSATLANTIC TURKEY, LTD., a corporation duly
organized and validly existing under the laws of Bahamas (“TAT”, and together
with DMLP, TEMI and Talon, each a “Borrower” and, collectively, the
“Borrowers”), (5) the Guarantors (as defined in the Credit Agreement defined
herein), (6) the Lenders (as defined in the Credit Agreement defined herein) and
(7) STANDARD BANK PLC, as the administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of December 21, 2009 (as
may from time to time be amended, supplemented, restated or otherwise modified,
the “Credit Agreement”).

WHEREAS, as further described in that certain letter dated March 24, 2011 from
Transatlantic Petroleum Ltd., on behalf of the Borrowers, to the Administrative
Agent (the “Waiver Request Letter”), the Borrowers request the Administrative
Agent and Lenders to waive compliance with the financial reporting requirements
in respect of the Parent and the Borrowers pursuant to Sections 7.1(a)(i),
7.1(a)(ii) and 7.1(b) of the Credit Agreement, respectively, for the Fiscal Year
ended December 31, 2010 and the Fiscal Quarter ended March 31, 2011,
respectively, as well as with the delivery requirements pursuant to Sections
7.1(d) and 7.2(d), respectively, in respect of the corresponding Compliance
Certificates and Operating Budget (collectively, the “Financial Reporting
Requirements”) provided that such waivers shall be subject to extension as set
forth herein.

WHEREAS, the Lenders agree to waive the Financial Reporting Requirements on the
terms and subject to the conditions set forth in this Waiver.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
is acknowledged, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. Unless the context otherwise requires, capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.

1.2 Interpretation. This Waiver shall be construed and interpreted in accordance
with the rules of construction set forth in Section 1.2 and Section 1.3 of the
Credit Agreement.

SECTION 2. WAIVER.



--------------------------------------------------------------------------------

2.1 Waiver. Subject to the conditions precedent set forth in Section 3, the
Lenders party hereto agree to waive the Financial Reporting Requirements as
follows:

(a) waive compliance with Section 7.1(a)(i) of the Credit Agreement in respect
of the Fiscal Year ended December 31, 2010, provided that the Borrowers shall
deliver to the Administrative Agent (with sufficient copies for each Lender) a
copy of (i) the audited consolidated balance sheet of the Parent and the related
audited consolidated statements of income and of cash flows for such Fiscal Year
on or before the date which is one hundred five (105) days from the end of such
Fiscal Year, provided further that such financial statements may be reported on
with a going concern or like qualification or exception but solely for the
reasons set forth in the Waiver Request Letter;

(b) waive compliance with Section 7.1(a)(ii) of the Credit Agreement in respect
of the Fiscal Year ended December 31, 2010, provided that the Borrowers shall
deliver the audited Combined balance sheet of the Borrowers (which shall include
their Subsidiaries) as at the end of such Fiscal Year and the related audited
Combined statements of income and of cash flows for such Fiscal Year on or
before the date which is one hundred fifty (150) days from the end of such
Fiscal Year provided further that such financial statements may be reported on
with a going concern or like qualification or exception but solely for the
reasons set forth in the Waiver Request Letter; and

(c) waive compliance with Section 7.1(b) of the Credit Agreement for the Fiscal
Quarter ended March 31, 2011, provided that the Borrowers shall deliver to the
Administrative Agent (with sufficient copies for each Lender) a copy of (i) the
unaudited consolidated balance sheet of the Parent and the related unaudited
consolidated statements of income and of cash flows for such Fiscal Quarter on
or before the date which is seventy-five (75) days from the end of such Fiscal
Quarter, and (ii) the unaudited Combined balance sheet of the Borrowers (which
shall include their Subsidiaries) as at the end of such Fiscal Quarter and the
related unaudited Combined statements of income and of cash flows for such
Fiscal Quarter on or before the date which is seventy-five (75) days from the
end of such Fiscal Quarter, in the case of each of (i) and (ii) setting forth in
comparative form the figures for such Fiscal Quarter in the previous Fiscal
Year, certified by a Responsible Officer of the Borrowers as being fairly stated
in all material respects (subject to normal year end audit adjustments and the
absence of footnotes unless solely in respect of the reasons set forth in the
Waiver Request Letter);

provided that, in cases (a) and (b) above, pursuant to Section 7.1(d) of the
Credit Agreement, the Borrowers shall deliver, concurrently with the delivery of
such financial statements, to the Administrative Agent (with sufficient copies
for each Lender) Compliance Certificates containing the information and
calculations necessary for determining compliance by the Borrowers and their
Subsidiaries with the provisions of Section 8.17 of the Credit Agreement and
certifying as to the truth and correctness in all material respects of the
representations and warranties in each Loan Document (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date) and
that no Default or Event of Default shall have then occurred and be continuing
provided that such Compliance certificates must be delivered concurrently;

provided, further, that, concurrently with the delivery of the financial
statements in case (a) above, pursuant to Section 7.2(d) of the Credit
Agreement, the Borrowers shall deliver to the Technical Agent (with sufficient
copies for each Lender) a field development plan and annual budget (the
“Operating Budget”) in respect of the business and operations of the Borrowers
and their Subsidiaries for the twelve (12) month period commencing from the end
of the Fiscal Year ended December 31, 2010, such Operating Budget to contain the
Borrowers’ good faith estimates relating to (i) general corporate overhead and
administrative expenses, (ii) Capital Expenditure in respect of Hydrocarbon
Interests, (iii) Hydrocarbons to be sold under Eligible Contracts, (iv) EBITDAX
and (v) taxes and royalties for such

 

2



--------------------------------------------------------------------------------

period, in each case broken down on a calendar month basis, as well as the
underlying assumptions and data used in preparing the same, such Operating
Budget to be otherwise in form and substance reasonably satisfactory to the
Technical Agent.

It is hereby acknowledged and agreed that the foregoing waivers shall not be
deemed to be, or construed as, a waiver of any Default or Event of Default that
may now be in existence or that may hereafter occur.

SECTION 3. CONDITIONS PRECEDENT

3.1 Conditions Precedent. The waivers referred to in Section 2 shall become
effective if:

(a) this Waiver shall have been executed by the Borrowers and the Administrative
Agent on behalf of the Lenders and counterparts hereof as so executed shall have
been delivered to the Administrative Agent;

(b) the Guarantors shall have consented and agreed to and acknowledged the terms
of this Waiver; and

SECTION 4. MISCELLANEOUS

4.1 Representations and Warranties. Each Borrower, by signing below, hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

(a) it is duly organized, validly existing and in good standing (if such concept
exists under the laws of its jurisdiction of organization) under the laws of its
jurisdiction of organization;

(b) the execution, delivery, and performance of this Waiver and the consummation
of the transactions contemplated hereby (i) are within its corporate powers,
(ii) have been duly authorized by all necessary corporate action, (iii) do not
contravene its constitutional documents or any Applicable Law or any of its
Contractual Obligations, and (iv) will not result in the creation or imposition
of any Lien prohibited by the Credit Agreement;

(c) no consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for its due execution and delivery of this Waiver, the performance of
its obligations hereunder or the consummation of the transactions contemplated
hereby;

(d) it has duly executed and delivered this Waiver, and upon satisfaction of the
conditions set forth in Section 3 above, this Waiver constitutes its legal,
valid, and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity;

(e) both before and after giving effect to this Waiver, no Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Waiver; and

 

3



--------------------------------------------------------------------------------

(f) to the extent not already made above, each of the other representations and
warranties set forth in Article 6 of the Credit Agreement is true and correct in
all material respects as of the date hereof, (unless stated to relate solely to
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date).

4.2 Waiver of Claims. Each Borrower hereby waives and releases each of the
Secured Parties and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of which it is aware that currently exist and can now be asserted
to reduce or eliminate all or any part of the obligation of such Borrower to
make any payments to the Secured Parties as provided in the Loan Documents, such
waiver and release being made with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

4.3 Expenses. As provided in the Credit Agreement, but without limiting any
terms or provisions thereof, each Borrower agrees to pay on demand, upon
presentation of a statement of account, all reasonable costs and expenses
incurred by the Administrative Agent in connection with the preparation,
negotiation, and execution of this Waiver, including without limitation the
reasonable costs and fees of the Administrative Agent’s legal counsel,
regardless of whether this Waiver becomes effective in accordance with the terms
hereof.

4.4 Credit Agreement Unaffected. Each reference to the Credit Agreement herein
or in any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Waiver is a Loan Document.

4.5 Entire Agreement. This Waiver, together with the Credit Agreement and the
other Loan Documents, integrates all the terms and conditions mentioned herein
and supersedes all oral representations and negotiations and prior writings with
respect to the subject matter hereof.

4.6 Counterparts. This Waiver may be executed in any number of counterparts, by
different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

4.7 Governing Law. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

4.8 Submission to Jurisdiction. EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN, NEW YORK CITY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF A SECURED PARTY OR AN OBLIGOR IN CONNECTION HEREWITH OR THEREWITH; PROVIDED,
THAT NOTHING

 

4



--------------------------------------------------------------------------------

HEREIN SHALL LIMIT THE RIGHT OF A SECURED PARTY TO BRING PROCEEDINGS AGAINST AN
OBLIGOR IN THE COURTS OF ANY OTHER JURISDICTION.

4.9 Jury Trial Waiver. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS WAIVER, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
PARTIES IN CONNECTION HEREWITH. EACH PARTY ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS WAIVER.

[Remainder of page left blank intentionally.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Waiver has been duly executed and delivered as of the
date first written above.

 

DMLP, LTD., as Borrower By:   /s/ Matt McCann Name:   Matt McCann Title:   CEO
TRANSATLANTIC EXPLORATION MEDITERRANEAN INTERNATIONAL PTY. LTD., as Borrower By:
  /s/ Matt McCann Name:   Matt McCann Title:   Director TALON EXPLORATION, LTD.,
as Borrower By:   /s/ Matt McCann Name:   Matt McCann Title:   CEO TRANSATLANTIC
TURKEY, LTD., as Borrower By:   /s/ Matt McCann Name:   Matt McCann Title:   CEO



--------------------------------------------------------------------------------

STANDARD BANK PLC, as Administrative Agent

(acting on the instructions of the Lenders)

By:   /s/ Ola Busari Name:   Ola Busari Title: By:   /s/ Zakia Mannan Name:  
Zakia Mannan Title:

 

7



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

Each of the undersigned (the “Guarantors”) consents and agrees to and
acknowledges the terms of the foregoing Waiver to Credit Agreement, dated as of
March 31, 2011 (the “Waiver”). Each of the Guarantors further agrees that its
guarantee obligations under Article 10 of the Credit Agreement shall remain in
full force and effect and be unaffected hereby. Unless otherwise defined herein,
each capitalized term used herein and not defined herein shall have such meaning
ascribed to it in the Waiver.

Each Guarantor, by signing below, hereby waives and releases the Administrative
Agent and each of the Secured Parties and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries from any and all claims,
offsets, defenses and counterclaims of which such Guarantor is aware that
currently exist and can now be asserted to reduce or eliminate all or any part
of the obligation of such Guarantor to repay the Administrative Agent and the
Secured Parties as provided in the Credit Agreement executed by such Guarantor,
such waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

This Guarantor Acknowledgement and Agreement shall be governed by and construed
and interpreted in accordance with, the law of the State of New York.

EACH GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS ACKNOWLEDGEMENT AND AGREEMENT AND THE WAIVER, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE PARTIES IN CONNECTION HEREWITH. THE GUARANTOR ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES THERETO TO
ENTER INTO THE WAIVER.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Guarantor
Acknowledgment and Agreement as of the date of the Waiver.

 

TRANSATLANTIC WORLDWIDE, LTD., as Guarantor By:   /s/ Matt McCann Name:   Matt
McCann Title:   CEO TRANSATLANTIC PETROLEUM (USA) CORP., as Guarantor By:   /s/
Matt McCann Name:   Matt McCann Title:   CEO INCREMENTAL PETROLEUM (SELMO) PTY.
LTD., as Guarantor By:   /s/ Matt McCann Name:   Matt McCann Title:   Director
TRANSATLANTIC PETROLEUM LTD., as Guarantor By:   /s/ Matt McCann Name:   Matt
McCann Title:   CEO

 

9